                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Adriana Guzman, et al.                                       17-cv-02606
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Chipotle Mexican Grill, Inc., et al.            )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Kathleen J. Mowry                     , an active member in good standing of the bar of
 9    Colorado                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Chipotle Mexican Grill, Inc.                 in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Amish Shah                              an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1430 Wynkoop Street, Suite 300                      11620 Wilshire Blvd., Suite 500
14    Denver, Colorado 80202                              Los Angeles, CA 90025
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (303) 623-1800                                      (310) 909-7440
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kmowry@messner.com                                  ashah@messner.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 23324        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/13/18                                               Kathleen J. Mowry
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kathleen J. Mowry                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 11/19/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                                                                                              EXHIBIT
                                                                                                     A




                                                                                                   '
 STATE OF COLORADO, ss:


       I,    Cheryl Stevens                  Clerk of the Supreme Court of the State of

Colorado, do hereby certify that


                         KATHLEEN JUNE MOWRY
has been duly licensed and admitted lo practice as an


        cATTORNEY AND [ouNSELOR AT ,,(Aw

within this Stale; and that his/ her name appears upon the Roll of A tlorneys

and Counselors at Law in my office of date the _2~l~t=h~--------

day of_ ___,O..,_c..,t""'o_,,,,h~er~---- A. D.            1993 and that al the date hereof
                        ....L,,,,E""'E""'NJ_-".J_...,U"'-N""E,,_M~O~~~'R""Y_ _ _ _ _ _ __
the said _ _ _uKaAL.LT_L'H

is in good standing al this Bar.


                          IN WITNESS WHEREOF, I have hereunto subscribed my name and
                          affixed the Seal of said Supreme Court, at Denver, in said State, this

                             _,,,_2~9=th~_ day of--~Ji"Oea=n=u=a,._ry'---- A. D.                     2018




                                                                                      Deputy Clerk
